DENIED and Opinion Filed September 15, 2021




                                       SIn The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00435-CV

                     IN RE HOWARD HOLLAND, Relator

          Original Proceeding from the 422nd Judicial District Court
                          Kaufman County, Texas
                      Trial Court Cause No. 31610-422

                          MEMORANDUM OPINION

                    Before Justices Schenck, Nowell, and Garcia
                             Opinion by Justice Garcia

      Relator Howard Holland seeks mandamus relief to compel the trial court to

rule on a motion he filed several months ago. We deny relief because Holland has

not shown that the trial court has jurisdiction to rule on his motion.

                                  I.   Background

      In November 2020, Holland filed in the trial court a motion entitled “Pro Se

Motion For The 422nd District Court To Take Judicial Notice Of The Attached

Exhibits In The Interest Of Justice Due From Constitutional Violations.” The motion

bears the style Ex parte Howard Holland and the trial-court case number 31610-422.

Holland does not explain what kind of case he filed the motion in, but online court
records indicate that number 31610-422 is a criminal case, The State of Texas v.

Howard Holland.1 Holland’s mandamus papers suggest that he is currently an

inmate in the Texas prison system.

       The mandamus record also includes copies of three letters Holland sent to the

trial court requesting a hearing and a ruling on his motion.

       We requested a response from real party in interest and respondent, but none

was filed.

                                        II.    Analysis

       To obtain mandamus relief in a criminal case, a relator must show that he

seeks to compel performance of a ministerial act and that he has no adequate remedy

at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig.

proceeding). Consideration of a motion that is properly filed and before the court is

a ministerial act. In re Prado, 522 S.W.3d 1, 2 (Tex. App.—Dallas 2017, orig.

proceeding) (mem. op.). The relator bears the burden of providing a record sufficient

to establish his right to relief. Id.

       To obtain relief from a trial court’s refusal to rule on a motion, the relator must

establish that the trial court had a legal duty to rule on the motion, was asked to rule

on the motion, and failed to do so within a reasonable time. See id. Generally, a trial

court has no authority to rule on a motion that is filed after a criminal case has ended



   1
       See https://txkaufmanodyprod.tylerhost.net/PublicAccess/CaseDetail.aspx?CaseID=3861984 (last
visited on Aug. 24, 2021).
                                               –2–
and the court’s general jurisdiction has expired. See In re Hogg-Bey, No. 05-15-

01421-CV, 2015 WL 9591997, at *1–2 (Tex. App.—Dallas Dec. 30, 2015, orig.

proceeding) (mem. op.) (noting that trial courts also have special jurisdiction to

address certain collateral post-conviction matters). Moreover, the court is not

required to advise a party when the court determines it lacks authority to take action

on the motion, although the preferred and better practice is to give the party such

notice. See id. at *2.

       Because the mandamus record does not show that the trial court has

jurisdiction to rule on Holland’s motion, Holland has not shown that he has a right

to mandamus relief. See id. (denying mandamus relief on similar facts; In re Embry,

No. 05-16-00211-CV, 2016 WL 1179545, at *1 (Tex. App.—Dallas Mar. 28, 2016,

orig. proceeding) (mem. op.) (same).

                                 III.   Disposition

       For the foregoing reasons, we deny relator’s petition for writ of mandamus.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE


210435F.P05




                                         –3–